Title: To George Washington from Timothy Pickering, 7 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sept. 7. 95.
          
          The Secretary of War respectfully informs the President, that if Mr Wolcott has completed the information he undertook to

obtain relative to Spanish commerce, there will be nothing to prevent the President’s commencing his journey to-morrow. For it is found impracticable to prepare instructions for further negociations with G. Britain, the instructions & correspondence of Mr Jay being voluminous, & the subjects too important to be hurried.
          The Secy of War will see Mr Wolcott, & further advise the President immediately.
        